Citation Nr: 0740356	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral ankle 
disability, claimed as torn ligaments of the feet and ankles.

4.  Entitlement to service connection for arthritis of the 
legs and feet.

5.  Entitlement to service connection for aggravation flat 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The veteran testified before the 
undersigned Veterans Law Judge in October 2007; a transcript 
of that hearing is associated with the claims folder.

The issue of entitlement to service connection for arthritis 
of the legs and feet is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty or within one year of discharge from 
service; any current bilateral hearing loss is not related to 
service.

2.  The competent evidence fails to demonstrate that tinnitus 
is related to the veteran's active duty service.

3.  The competent evidence fails to demonstrate that the 
veteran has a bilateral ankle disability, claimed as torn 
ligaments of the feet and ankle, that is related to his 
active duty service.

4.  The veteran's August 1965 entrance examination 
demonstrates that first degree, asymptomatic pes planus (or 
flat feet) existed at the time of his entry into active 
military service.

5.  The credible and probative evidence demonstrates that the 
veteran's pre-existing pes planus did not undergo a permanent 
increase in severity during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or have been aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A bilateral ankle disability, claimed as torn ligaments 
of the feet and ankle, was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Flat feet was not aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA 
must request (4) that the claimant provide any evidence in 
the claimant's possession that pertains to a claim.  38 
C.F.R. § 3.159 (2007).  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims folder, the Board finds 
that a letter dated in April 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The April 2005 letter was sent to the veteran prior to the 
July 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although notice in accordance with Dingess was not 
provided to the veteran, the Board finds that it may continue 
with its decision of his claims on appeal.  In this regard, 
the Board has concluded that the preponderance of the 
evidence is against the veteran's claims decided herein.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim does not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (once an error is identified as to 
any of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical and personnel records are 
associated with the claims folder.  The veteran submitted a 
number of private medical records in support of his claims on 
appeal.  He did not, however, submit information indicating 
that additional private records existed which should be 
obtained in conjunction with his claims decided herein.  As 
such, the Board finds that all relevant, outstanding records 
have been obtained and there is no further duty to assist the 
veteran in obtaining Federal or non-Federal records.  See 
38 C.F.R. § 3.159.  

The veteran was afforded VA examinations with respect to his 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  However, no VA examination was 
ordered in conjunction with his claims pertaining to a 
bilateral ankle disability or flat feet.  Nevertheless, the 
Board finds that a remand is not necessary to obtain VA 
examinations with respect to these claims because the 
evidence of record does not warrant one and there is 
sufficient competent medical evidence to decide these claims.  
See 38 C.F.R. § 3.159(c)(4) (2007).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed in more 
detail below, there is nothing in the record, other than the 
veteran's own lay statements, which demonstrates that he has 
a current bilateral ankle disability.  Since the veteran, as 
a layperson, is not competent to provide evidence regarding a 
diagnosis, the Board finds that the first required element of 
McLendon has not been demonstrated.  Thus, no VA examination 
is necessary with respect to his claim of entitlement to 
service connection for a bilateral ankle disability.  
Regarding his claim of service connection for flat feet, the 
Board finds that this disability pre-existed his military 
service.  Thus, in order to trigger VA's duty to provide a VA 
examination, there must be some indication in the record that 
this disability was aggravated by service.  However, as 
discussed below, such evidence does not exist.  No VA 
examination is therefore necessary.  Id.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence she should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).


I. Bilateral Hearing Loss and Tinnitus

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Due to the similar 
medical history and evidence related to these claims, as well 
as the similar disposition of the issues, the Board will 
address them together.  

The veteran asserts that his current hearing loss and 
tinnitus can be attributed to noise exposure from airplanes.  
He testified in October 2007 that as a parachuter/paratrooper 
he often sat nearest the open door with the jet engine 
roaring in his ear.  The Board observes that service 
personnel records establish that he received the parachute 
badge during service.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2007), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

Moreover, organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

The medical evidence of record shows that the veteran did not 
have hearing loss which met the criteria of 38 C.F.R. § 3.385 
for impaired hearing at any time during his period of 
service.  Similarly, his service medical records on file are 
negative for reference to complaints of tinnitus, hearing 
difficulty, or acoustic trauma.  In October 1970, when 
examined prior to separation, the veteran's hearing was 
normal, no ear disease or defect was reported, and symptoms 
of hearing loss were denied by the veteran.

The earliest post-service indication of any reduction in 
hearing acuity was shown at an 1987 audiological evaluation 
by the veteran's employer, more than 16 years after discharge 
from service.  At such time right ear hearing loss meeting 
the criteria of 38 C.F.R. § 3.385 was shown.  Left ear 
hearing loss was not initially shown which met the criteria 
of 38 C.F.R. § 3.385 until September 1995.  The first 
complaints of tinnitus were documented at the June 2005 VA 
examination.  They were apparently accepted as credible and 
accordingly, tinnitus was, in effect, assessed at that time. 
 Finally, at the time of the veteran's June 2005 VA 
examination, Maryland CNC speech recognition scores were 
recorded as 92 percent in both ears.  Accordingly, there is 
no question that the veteran has currently manifested 
bilateral hearing loss and tinnitus.

The Board acknowledges that the lack of any evidence showing 
that the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the U.S. Court of Appeals for 
Veterans Claims:

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . . For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though still 
not meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In this case, the aforementioned criteria of item (a), above, 
i.e., acoustic trauma in service, has been reported.  The 
Board has no reason to doubt the veteran's credibility on 
this matter.  However, the Board notes that acoustic trauma 
sustained in service, in and of itself, is not considered a 
disability for VA purposes; i.e. warranting service 
connection or compensation.  

The more critical question turns upon element (b), i.e., 
whether the currently manifested hearing loss is 
etiologically related to service or is more likely due to 
other causes.  This question is also critical as to the 
claimed tinnitus.

With regard to etiology, the record contains a June 2005 VA 
examination report.  The VA examiner having evaluated the 
veteran, reviewed the claims folder and received a credible 
and complete history from the veteran, opined that it was 
less likely than not that the veteran's hearing loss and 
tinnitus were due to noise exposure while in the military.  
The examiner pointed to the absence of any hearing loss shown 
at separation, service medical records which were entirely 
negative for complaints of hearing loss or tinnitus during 
service, or for decades thereafter, and a significant twenty-
three year history of post-service noise exposure, in 
concluding that it was less likely than not that hearing loss 
and tinnitus were service-connected.  There is no contrary 
clinical evidence or competent medical opinion of record.

The Board finds that the most significant evidence consists 
of the aforementioned VA medical opinion coupled with the 
fact that the veteran had absolutely no documented 
complaints, treatment or diagnosis of hearing loss or 
tinnitus in-service, and no evidence of hearing deficit on 
separation or during the first post-service year or for 
decades thereafter, despite his reported history of 
significant acoustic trauma in service.  Additionally, his 
extensive post-service occupational history of noise exposure 
raises the issue of whether his current hearing loss and 
tinnitus might be attributed to intercurrent causes. 

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  In this case, the veteran's assertions regarding 
chronicity and continuity of symptomatology of hearing loss 
and tinnitus since service, are not shown to be credible.  

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
bilateral hearing loss and tinnitus after service.  See 38 
C.F.R. § 3.303(b).  As discussed herein, neither a 1970 
service separation examination report, nor any post-service 
evidence shows any indication of hearing loss meeting the 
threshold requirements of 38 C.F.R. § 3.385 or diagnosis of 
hearing loss until 1987, more than 10 years after the veteran 
left active military service.  This gap in the evidentiary 
record preponderates strongly against this claim on the basis 
of continuity of symptomatology.  See Mense v. Derwinski, 1 
Vet. App. 354 (1991).

With regard to the decade-long evidentiary gap in this case 
between active service and the earliest evidence of hearing 
loss or tinnitus, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence). 
 Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings of hearing loss or tinnitus 
for decades after the period of active duty is itself 
evidence which tends to show that hearing loss and tinnitus 
did not have their onsets in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 

Finally, the veteran reported at the June 2005 VA examination 
that the impact of his post-service occupational noise 
exposure was lessened by the use of protective earplugs.  
However, a review of a report from the veteran's employer 
showing audiometric testing results dated from September 1986 
through January 2004 reveals that he did not wear any ear 
protection in 1986, 1988, 1989, 1990, and 1991.  The Board 
finds such evidence especially probative given the fact that 
this is around the time the veteran's hearing loss first 
appeared.  

The veteran contends that he sustained hearing loss and 
tinnitus during service due to acoustic trauma sustained 
therein, described as problematic from service until the 
present time.  The Board acknowledges, and has no reason to 
doubt, the veteran's assertion that he was exposed to 
acoustic trauma in service.  However, these contentions were 
initially made more than 30 years after service.  The 
veteran's memory may have been dimmed with time.  
Additionally, his recent statements have been made in 
connection with his claim for monetary benefits from the 
government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).

The Board finds that contemporaneous evidence from the 
veteran's military service which reveal no hearing loss or 
tinnitus on separation to be far more persuasive than the 
veteran's own recent assertions to the effect that he had 
hearing loss and tinnitus in service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]. 
 Such records are more reliable, in the Board's view, than 
the veteran's unsupported assertion of events now over three 
decades past.  Moreover, evidence documenting post-service 
noise exposure without hearing protection prior to the first 
competent evidence of hearing loss is highly probative as to 
whether his disability could be the result of an intercurrent 
injury.

In this case, no probative competent medical evidence exists 
of a relationship between currently diagnosed hearing loss 
and tinnitus and any continuity of symptomatology asserted by 
the veteran.  Rather, the competent evidence of record, 
particularly the service medical records and June 2005 VA 
medical opinion, preponderates against a finding that the 
veteran has a current bilateral hearing disability and 
tinnitus related to service or any incident thereof, and 
accordingly service connection for both conditions must be 
denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  As a preponderance of 
the evidence is against the veteran's claim of service 
connection for bilateral hearing loss and tinnitus, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Bilateral Ankle Disability

The veteran contends that he is entitled to service 
connection for a bilateral ankle disability as such 
disability is related to military service.  Specifically, he 
testified that he injured his ankles in a parachute jump in 
1966.  A review of the veteran's service medical records 
indicates that he was diagnosed with sprained deltoid 
ligaments of the left ankle in March 1966 and a sprained 
right ankle in February 1966.  The October 1970 separation 
examination make no reference to any chronic residuals of 
either in-service injury.

The Board has carefully reviewed the veteran's post-service 
medical records.  However, such records fail to reveal any 
currently diagnosed ankle disability.  There is mention of 
leg pain in a November 2004 private clinical record; however, 
it appears to be in reference to leg pain associated with 
degenerative joint disease of the lumbar spine.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

In the present case, the evidence does not support a finding 
that the veteran has a current bilateral ankle disability.  
The Board acknowledges the veteran's complaints of pain in 
his legs, feet, and ankles; however, pain is not, in and of 
itself, a disability for the purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, his complaints, documented or contemporaneous, are 
insufficient evidence of a current disability.  As there is 
no evidence of a current disability, service connection for a 
bilateral ankle disability must be denied.

III. Flat Feet (Pes Planus)

The veteran asserts that he is entitled to service connection 
for flat feet, or pes planus.  A review of the veteran's 
August 1965 enlistment examination notes that he has first 
degree, asymptomatic pes planus.  Seeing as pes planus was 
noted on examination, the presumption of sound condition at 
service entrance does not attach in this case.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304(b).  
Thus, the veteran's claim is one for aggravation of a 
preexisting disability.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

In the present case, the Board finds that the evidence of 
record does not demonstrate that the veteran's pre-existing 
pes planus underwent a permanent increase in severity during 
service.  In this regard, there is no mention of any foot 
problems during service, and his October 1970 separation 
examination does not indicate that the veteran has any foot 
problems other than tinea pedis (which he is already service-
connected for).  The Board concludes that such evidence tends 
to suggest that the veteran's pre-existing pes planus 
remained asymptomatic throughout service.  

The Board acknowledges that the veteran complained of pain in 
his feet on prolonged standing at a December 1978 VA 
examination.  However, there is no indication that such foot 
pain was related to his pes planus.  Although the VA examiner 
stated that the veteran has bilateral pes planus with 
pronation of the forefoot, the only diagnosis provided in the 
conclusions of the report is bilateral tinea pedis.  The 
Board also notes that the veteran's foot complaints were 
recorded more than seven years after service separation.  
Under such circumstances, and with no additional 
contemporaneous evidence of recorded foot pain, it is 
difficult to attribute this pain to any incident or event in 
service.  

In sum, the Board concludes that the evidence of record shows 
that the veteran's pre-existing pes planus was not aggravated 
by his military service.  His foot disability was 
asymptomatic upon entry, and remained so throughout service 
and at separation.  Despite current complaints of foot pain, 
there is no competent medical evidence showing that such 
symptoms are related to his pes planus and were the result of 
his military service.  As a preponderance of the evidence is 
against the veteran's claim of service connection for 
aggravation of bilateral flat feet, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral ankle 
disability, claimed as torn ligaments of the feet and ankles, 
is denied.

Entitlement to service connection for aggravation of flat 
feet is denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding treatment 
records related to the veteran's claim of entitlement to 
service connection for arthritis of the legs and feet.  

The veteran indicated in his October 2004 claim for 
compensation that he is receiving treatment for arthritis in 
his legs, feet, and back from a Dr. Sheldon Poster at 
University Hospital in Cleveland, Ohio.  A review of the 
claims folder reveals only one November 2004 treatment report 
from Dr. Poster which mentions leg pain related to 
degenerative joint disease of the spine.  

According to 38 C.F.R. § 3.159(c)(1) (2007), VA has a duty to 
assist veterans in obtaining private treatment records which 
may be pertinent to their claim.  In the present case, the 
records identified above may assist the veteran in 
substantiating his claim; thus, it is necessary to obtain 
these records.  The Board must therefore remand this appeal 
for further development so that the veteran can be 
specifically notified that VA will assist him in obtaining 
Dr. Poster's treatment records and what steps he needs to 
take to allow VA to request such records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide the names and addresses of all 
medical care providers who treated the 
veteran for arthritis of the legs and feet 
as well as dates of treatment.  Such 
request should specifically ask for 
information regarding the following 
providers/facilities: Dr. Sheldon Poster at 
University Hospital in Cleveland, Ohio.  
After securing the necessary release from 
the veteran, obtain these records.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


